DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to an amendment/response filed on 7/14/2021.
Claims 19, 32, and 35-36 have been amended.
No claims have been cancelled. Claims 1-18 were cancelled previously.
No new claims have been added.
Claims 19-38 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 7/14/2021, with respect to the double patenting rejection of claims 19-38 have been fully considered and are persuasive in light of the filed Terminal Disclaimer. The double patenting rejection of claims 19-38 has been withdrawn. 
Applicant's other arguments filed 7/14/2021 have been fully considered but they are not persuasive. 	Regarding claims 19 and 29, Applicant argues that the prior art rejection using Ketonen and Pani fails because neither Ketonen nor Pani teaches a combination of counting criteria for requesting a polling. Applicant asserts that Ketonen teaches two alternative criteria for requesting polling. Applicant further asserts that even if it were assumed arguendo that Ketonen and Pani were properly combinable, at best Pani may suggest to the person skilled in the art that Ketonen could count bytes rather than packets.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would like to note that Applicant’s arguments against the rejection appear to be that a single reference must be used to teach the claimed “requesting a status report from the second node in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 	Ketonen teaches that polling (i.e., requesting a status report) may be performed when some predefined packet counter value (i.e., a first predefined value) is reached (Ketonen; Fig. 1; [0009], [0018], [0025]). The node may thus be broadly reasonably interpreted as requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data units with a first predefined value. Ketonen may thus be broadly reasonably interpreted as teaching “requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data units with a first predefined value.” With regard to Applicant’s assertion that Ketonen teaches the use of two alternative criteria for requesting polling, the Examiner would like to note that the alternative polling mechanism discussed in Ketonen (see for instance step S60 in Fig. 1) is with regard to a timer value and not a byte count. Such an alternative involving a timer value does not preclude the combination of other references (such as Pani) to teach an additional counter requirement to be used in combination with the counted number of transmitted data units in Ketonen.	Pani teaches that polling (i.e., requesting a status report) may be performed when the byte count is greater than or equal to the value Poll_Bytes (i.e., a second predefined value) (Pani; [0229]-[0235]). The node may thus be broadly reasonably interpreted as requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value. Pani may thus be broadly reasonably interpreted as teaching “requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value.”	Regarding the combination of the above teachings of Ketonen and Pani, it is the Examiner’s opinion that a person having ordinary skill in the art would find it obvious to combine such teachings in a logical AND manner such that both requirements for polling are required. A person having ordinary skill in the art would not limit the combination of teachings from different art references to a logical OR manner when some limitation(s) requiring such an interpretation are not explicitly stated. As was also stated previously in the 35 U.S.C. 103 rejection of the claims, although Pani discusses counting the number of transmitted data units (Pani; [0229]-[0235]), the provisional applications from which Pani claims priority do not appear to provide explicit support for counting the number of transmitted data units (which is why Ketonen is instead being relied upon to teach counting transmitted data units). However, the Examiner would like to note that at least paragraphs [0106]-[0109] of Pani (which are supported by provisional application no. 60/895,471 and provisional application no. 60/913,728) teach that a number of bytes and a number of PDUs may be used “alone or in combination, for defining and managing window size.” Pani thus does provide some discussion of combining teachings regarding a number of bytes and teachings regarding a number of PDUs. A person having ordinary skill in the art would not understand such “alone or in combination” language to be limited to a logical OR combination, and would instead consider a logical AND combination in view of such a disclosure. It is therefore the Examiner’s opinion that a person having ordinary skill in the art would find it reasonable to combine the teachings of Ketonen and the teachings of Pani in a logical AND manner for triggering 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ketonen et al. (US 2006/0291395, Ketonen hereinafter, provided by Applicant) in view of Pani et al. (US 2008/0212561, Pani hereinafter, provided by Applicant, support for cited portions exists in at least provisional application nos. 60/895,471 and 60/913,728).	Regarding claims 19 and 29, Ketonen teaches a method and a first node comprising an arrangement for requesting a status report from a second node (Apparatus for controlling packet transmissions between a transmitting side and a receiving side in a mobile communication system; Ketonen; Fig. 2; [0032]), the first node and the second node both being comprised within a wireless communication network (The transmitting side and the receiving side may be broadly reasonably interpreted as both being comprised within a wireless communication network; Ketonen; Fig. 2; [0032]), the status report comprising positive and/or negative acknowledgement of data sent from the first node to be received by the second node (The transmitting side may poll the receiving side to command the receiving side to acknowledge transmitted packets, and such an acknowledgement may be broadly reasonably interpreted as a status report comprising positive and/or negative acknowledgement of data sent from the first node to be received by the second node; Ketonen; Fig. 2; [0005], [0018]), wherein the first node comprises: 	a transmitter configured to transmit a sequence of data units or data unit segments to be received by the second node (The transmitting apparatus may be comprised of a transceiver (i.e., a transmitter) configured to transmit packets (i.e., a sequence of data units or data unit segments) to the receiving side; Ketonen; Fig. 2; [0032], [0102]), 	processor circuitry (The apparatus may be comprised of a processor; Ketonen; Fig. 2; [0105]) configured: 		to count the number of transmitted data units (A counter may be used to track the number of transmitted packets (i.e., data units); Ketonen; Fig. 1; [0009], [0018], [0025]); and 		to request a status report from the second node in dependence on a comparison of the counted number of transmitted data units with a first predefined value (Polling (i.e., requesting a status report) may be performed when some predefined packet counter value (i.e., a first predefined value) is reached. The node may thus be broadly reasonably interpreted as requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data units with a first predefined value; Ketonen; Fig. 1; [0009], [0018], [0025]).	However, Ketonen does not specifically disclose the processing circuitry configured:		to count the number of transmitted data bytes of the transmitted data units, and 		to request a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value.	Pani teaches the processing circuitry configured:		to count the number of transmitted data bytes of the transmitted data units (The number of transmitted bytes transmitted in PDUs (i.e., the number of transmitted data bytes of the transmitted data units) may be counted. The Examiner would also like to note that although this portion of Pani also discusses counting the number of transmitted data units, the provisional applications from which Pani claims priority do not appear to provide support for counting the number of transmitted data units (which is why Ketonen is instead being relied upon to teach counting transmitted data units); Pani; [0229]-[0235]), and 		to request a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value (Polling (i.e., requesting a status report) may be performed when the byte count is greater than or equal to the value Poll_Bytes (i.e., a second predefined value). The node may thus be broadly reasonably interpreted as requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value; Pani; [0229]-[0235]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention (Pani; [0095]-[0096]).	Regarding claims 20 and 30, Ketonen and Pani teach the limitations of claims 19 and 29 respectively.	Ketonen further teaches the processor circuitry further comprises: 	a first counter configured to count the number of transmitted data units (A counter may be used to track the number of transmitted packets (i.e., data units); Ketonen; Fig. 1; [0009], [0018], [0025]), and 	wherein the processor circuitry is further configured to: 		adjust the first counter according to the transmitted amount of data units (A counter used to track the number of transmitted packets may be broadly reasonably interpreted as being adjusted according to the transmitted amount of packets (i.e., data units); Ketonen; Fig. 1; [0009], [0018], [0025]); 		obtain the first predefined value related to the number of transmitted data units (A predefined value used by the apparatus to perform polling after a number of transmitted data units may be broadly reasonably interpreted as being obtained by the apparatus; Ketonen; Fig. 1; [0009], [0018], [0025]), 		compare the value of the first counter either with the first predefined value, if the first counter has been incremented according to the transmitted amount of data units, or with zero, if the first counter has been decreased according to the transmitted amount of data units (Polling (i.e., requesting a status report) may be performed when some predefined packet counter value (i.e., a first predefined value) is reached. The node may thus be broadly reasonably interpreted as comparing the value of the first counter with the first predefined value; Ketonen; Fig. 1; [0009], [0018], [0025]).(A counter may be maintained to count the number of transmitted bytes of the transmitted data units; Pani; [0229]-[0235]), and 	wherein the processor circuitry is further configured to: 		adjust the second counter according to the transmitted amount of data bytes of the transmitted data units (The counter may be adjusted according to the transmitted amount of data bytes of the transmitted PDUs; Pani; [0229]-[0235]); 		obtain the second predefined value related to the number of transmitted data bytes of the transmitted data units (A predefined value used by the apparatus to perform polling after a number of transmitted data bytes of a number of transmitted data units may be broadly reasonably interpreted as being obtained by the apparatus; Pani; [0229]-[0235]), 		compare the value of the second counter either with the second predefined value if the second counter has been incremented according to the transmitted amount of data bytes of the transmitted data units, or with zero, if the second counter has been decreased according to the transmitted amount of data bytes of the transmitted data units (Polling (i.e., requesting a status report) may be performed when the greater than or equal to the value Poll_Bytes (i.e., a second predefined value). The node may thus be broadly reasonably interpreted as comparing the value of the second counter with the second predefined value; Pani; [0229]-[0235]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Pani with the teachings as in Ketonen.  The motivation for doing so would have been to increase performance by allowing for efficient polling functionality with flexible RLC PDU sizes (Pani; [0095]-[0096]).	Regarding claims 21 and 31, Ketonen and Pani teach the limitations of claims 19 and 29 respectively.(Upper layers such as Radio Resource Control (RRC) may be used to configure parameters related to radio link control (RLC), including the Poll_Bytes parameter. The Examiner would like to note that the cited paragraphs are meant to be exemplary, and that configuration of parameters via RRC signaling is discussed numerous times throughout Pani. Although Pani is not being used to teach “the first predefined value,” Pani teaches the configuration of most if not all transmission parameters via higher layer RRC signaling, including parameters such as Poll_Bytes that control polling. Pani’s teachings that parameters such as a predefined value to control polling may be received from higher layer RRC signaling may thus be reasonably combined with Ketonen’s teachings of the first predefined value to control polling in order to teach configuration of such a first predefined value via higher layer RRC signaling; Pani; [0106], [0110], [0229]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Pani with the teachings as in Ketonen.  The motivation for doing so would have been to increase performance by allowing for efficient polling functionality with flexible RLC PDU sizes (Pani; [0095]-[0096]).	Regarding claims 22 and 32, Ketonen and Pani teach the limitations of claims 19 and 29 respectively.	Ketonen further teaches the first predefined value and the second predefined value are configured by, and obtained from Radio Resource Control (RRC) signaling (Upper layers such as Radio Resource Control (RRC) may be used to configure parameters related to radio link control (RLC), including the Poll_Bytes parameter. The Examiner would like to note that the cited paragraphs are meant to be exemplary, and that configuration of parameters via RRC signaling is discussed numerous times throughout Pani. Although Pani is not being used to teach “the first predefined value,” Pani teaches the configuration of most if not all transmission parameters via higher layer RRC signaling, including parameters such as Poll_Bytes that control polling. Pani’s teachings that parameters such as a predefined value to control polling may be received from higher layer RRC signaling may thus be reasonably combined with Ketonen’s teachings of the first predefined value to control polling in order to teach configuration of such a first predefined value via higher layer RRC signaling; Pani; [0106], [0110], [0229]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Pani with the teachings as in Ketonen.  The motivation for doing so would have been to increase performance by allowing for efficient polling functionality with flexible RLC PDU sizes (Pani; [0095]-[0096]).	Regarding claims 23 and 33, Ketonen and Pani teach the limitations of claims 20 and 30 respectively.	Ketonen further teaches the processor circuitry is further configured to: 	increment the first counter according to the transmitted amount of data units (A counter used to track the number of transmitted packets may be broadly reasonably interpreted as being adjusted (i.e., incremented) according to the transmitted amount of packets (i.e., data units); Ketonen; Fig. 1; [0009], [0018], [0025]); 	request a status report from the second node if the first predefined value is reached or exceeded by the first counter (Polling (i.e., requesting a status report) may be performed when some predefined packet counter value (i.e., a first predefined value) is reached; Ketonen; Fig. 1; [0009], [0018], [0025]).	Pani further teaches the processor circuitry is further configured to:	increment the second counter according to the transmitted amount of data bytes of the transmitted data units (The counter may be adjusted (i.e., incremented) according to the transmitted amount of data bytes of the transmitted PDUs; Pani; [0229]-[0235]); (Polling (i.e., requesting a status report) may be performed when the greater than or equal to the value Poll_Bytes (i.e., a second predefined value); Pani; [0229]-[0235]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Pani with the teachings as in Ketonen.  The motivation for doing so would have been to increase performance by allowing for efficient polling functionality with flexible RLC PDU sizes (Pani; [0095]-[0096]).	Regarding claims 24 and 34, Ketonen and Pani teach the limitations of claims 20 and 30 respectively.	Ketonen further teaches the processor circuitry is further configured to: 	initialize the first counter to zero (A counter may be used to count transmitted packets, and such a packet counter may be reset to a predefined initial value when polling is performed. Such a packet counter may thus be broadly reasonably interpreted as being initialized/reset to zero in order to reflect a count of zero current transmitted packets; Ketonen; Fig. 1; [0009], [0018], [0025], [0027]).	Pani further teaches the processor circuitry is further configured to:	initialize the second counter to zero (A counter may be used to count transmitted bytes of transmitted PDUS, and such a byte counter may be reset when polling is performed. Such a byte counter may thus be broadly reasonably interpreted as being initialized/reset to zero in order to reflect a count of zero current transmitted bytes; Pani; [0229]-[0235]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Pani with the teachings as in Ketonen.  The motivation for doing so would have been to increase performance by allowing for efficient polling functionality with flexible RLC PDU sizes (Pani; [0095]-[0096]).	Regarding claims 25 and 35, Ketonen and Pani teach the limitations of claims 20 and 30 (A counter may be used to count transmitted packets, and such a packet counter may be reset to a predefined initial value when polling is performed. Such a packet counter may thus be broadly reasonably interpreted as being initialized/reset to zero in order to reflect a count of zero current transmitted packets; Ketonen; Fig. 1; [0009], [0018], [0025], [0027]).	Pani further teaches the processor circuitry is further configured to:	reset the second counter to zero (A counter may be used to count transmitted bytes of transmitted PDUS, and such a byte counter may be reset when polling is performed. Such a byte counter may thus be broadly reasonably interpreted as being initialized/reset to zero in order to reflect a count of zero current transmitted bytes; Pani; [0229]-[0235]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Pani with the teachings as in Ketonen.  The motivation for doing so would have been to increase performance by allowing for efficient polling functionality with flexible RLC PDU sizes (Pani; [0095]-[0096]).	Regarding claims 26 and 36, Ketonen and Pani teach the limitations of claims 20 and 30 respectively.	Ketonen further teaches the processor circuitry is further configured to: 	reset the first counter to the first predefined value (A counter may be used to count transmitted packets, and such a packet counter may be reset to a predefined initial value when polling is performed. Although Ketonen appears to be directed to increasing a counter until it is above a value, a person having ordinary skill in the art would understand that such a counter that counts up to a maximum value is functionally identical to a counter that begins at such a maximum value and counts down to the predefined initial value. Both of such methods of counting are obvious methods of counting in view of the other. A person having ordinary skill in the art would therefore understand the counter of Ketonen to also teach the opposite and functionally identical method of counting of using a counter that begins at a first predefined value and counts down as well as a counter that begins at an initial value such as zero and counts up. Such a method of counting may be broadly reasonably interpreted as including resetting the first counter to such a maximum value (i.e., the first predefined value); Ketonen; Fig. 1; [0009], [0018], [0025], [0027]), 	decrease the first counter according to the transmitted amount of data units (A counter used to track the number of transmitted packets may be broadly reasonably interpreted as being adjusted according to the transmitted amount of packets (i.e., data units). As was discussed above, although Ketonen appears to be directed to starting at an initial value and counting up, such a teaching may be broadly reasonably interpreted as also teaching the opposite and functionally identical method of counting of starting from an initial maximum value and counting down (and thus decreasing the counter from the first predefined value); Ketonen; Fig. 1; [0009], [0018], [0025]); and 	request a status report from the second node if zero is reached or fallen below by the first counter (Polling (i.e., requesting a status report) may be performed when some predefined packet counter value (i.e., a first predefined value) is reached. As was discussed above, although Ketonen appears to be directed to starting at an initial value and counting up, such a teaching may be broadly reasonably interpreted as also teaching the opposite and functionally identical method of counting of starting from an initial maximum value and counting down (and thus requesting a status report if the counter reaches or falls below zero after counting down from the first predefined value); Ketonen; Fig. 1; [0009], [0018], [0025]).	Pani further teaches the processor circuitry is further configured to:	initialize the second counter to the second predefined value (A counter may be used to count transmitted bytes of transmitted PDUS, and such a byte counter may be reset when polling is performed. Such a byte counter may thus be broadly reasonably interpreted as being initialized/reset to zero in order to reflect a count of zero current transmitted bytes. As was also discussed above with regard to Ketonen, a person having ordinary skill in the art would understand that counting up from an initial value such as zero to a maximum value is functionally identical to counting down from such a maximum value to such an initial value. Both of such methods of counting are obvious methods of counting in view of the other. Therefore, although Pani appears to be directed to starting at an initial value and counting up, such a teaching may be broadly reasonably interpreted as also teaching the opposite and functionally identical method of counting of starting from an initial maximum value and counting down (and thus initializing to such a maximum value such as the second predefined value); Pani; [0229]-[0235]), 	reset the second counter to the second predefined value (A counter may be used to count transmitted bytes of transmitted PDUS, and such a byte counter may be reset when polling is performed. Such a byte counter may thus be broadly reasonably interpreted as being initialized/reset to zero in order to reflect a count of zero current transmitted bytes. As was discussed above, although Pani appears to be directed to starting at an initial value and counting up, such a teaching may be broadly reasonably interpreted as also teaching the opposite and functionally identical method of counting of starting from an initial maximum value and counting down (and thus resetting to such a maximum value such as the second predefined value); Pani; [0229]-[0235]), and 	decrease the second counter according to the transmitted amount of data bytes of the transmitted data units (The counter may be adjusted according to the transmitted amount of data bytes of the transmitted PDUs. As was discussed above, although Pani appears to be directed to starting at an initial value and counting up, such a teaching may be broadly reasonably interpreted as also teaching the opposite and functionally identical method of counting of starting from an initial maximum value and counting down (and thus decreasing the counter from the second predefined value); Pani; [0229]-[0235]), and 	request a status report from the second node if zero is reached or fallen below by the second counter (Polling (i.e., requesting a status report) may be performed when the greater than or equal to the value Poll_Bytes (i.e., a second predefined value). As was discussed above, although Pani appears to be directed to starting at an initial value and counting up, such a teaching may be broadly reasonably interpreted as also teaching the opposite and functionally identical method of counting of starting from an initial maximum value and counting down (and thus requesting a status report if the counter reaches or falls below zero after counting down from the second predefined value); Pani; [0229]-[0235]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Pani with the teachings as in Ketonen.  The motivation for doing so would have been to increase performance by allowing for efficient polling functionality with flexible RLC PDU sizes (Pani; [0095]-[0096]).	Regarding claims 27 and 37, Ketonen and Pani teach the limitations of claims 19 and 29 respectively.	Ketonen further teaches the first node is a user equipment (The apparatus may be part of a terminal equipment and may broadly reasonably interpreted as a user equipment; Ketonen; Fig. 2; [0101]).	Regarding claims 28 and 38, Ketonen and Pani teach the limitations of claims 19 and 29 respectively.	Ketonen further teaches the first node is a base station, or a Radio Network Controller, "RNC", or an evolved NodeB, "eNodeB" (The methods disclosed by Ketonen are also discussed as being used in base station controllers. The transmitting side may thus be broadly reasonably interpreted as a base station controller, which may be broadly reasonably interpreted as both a base station and a radio network controller; Ketonen; Fig. 2; [0070], [0108]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ERIC MYERS/Primary Examiner, Art Unit 2474